Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
	The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,897,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for using a list of predictive paths with a list of Route Locator Addresses (RLOCs) to route traffic within a network.
The prior art of record (in particular Xiaopu et al. (US 20160065531), Farinacci et al. “LISP Canonical Address Format (LCAF) draft-ietf-lisp-lcaf-13”, Wu et al. (US 8804746), and Qin et al. (US 10027546)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: generating a list of route locator addresses (RLOCs) of a roaming endpoint identifier (EID), wherein the roaming EID identifies the user device, wherein the list of RLOCs comprises a predictive RLOC associated with a predictive location of the user device; sending a current RLOC associated with a current location of the user device and the list of RLOCs to a mapping system (MS) in the network via a first ingress/egress router (xTR), wherein the first xTR corresponds to the current RLOC; and receiving a packet from a network element (NE) in the network via a second xTR in response to sending the list of RLOCs to the MS, wherein the second xTR corresponds to the predictive RLOC. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 03/04/2022.
The same reasoning applies to independent claims 9 and 17 mutatis mutandis.  Accordingly, claims 1-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 20120314714), “Method, Device For Implementing Identifier And Locator Split, And Method For Data Encapsulating.”
Freitas et al. (US 9276871), “LISP Stretched Subnet Mode For Data Center Migrations.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413